Case 20-12122-amc      Doc 26   Filed 10/27/20 Entered 10/27/20 13:48:52        Desc Main
                                Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYL\/ANIA

 1N RE.
          CURTISS N. AYERS                                NO. 20-12122 AMC
                                                                CHAPTER 1 3

  MOTION OF CAB EAST, LLC/ FORD MOTOR CREDIT COMPA,NY, LLC FOR RE:LIEF
          FROM THE AUTOMATTC STAY, BANKRUPTCY CC)DE g 362a
               RE: LEASED 2018 FORD F150 MOTOR VEHICLE
          1.   Movant is CAB East, LLC/Ford Motor Credit Company, LLC ("Ford Credit")
 with offices at the National Bankruptcy Service Center in Colorado Springs, Colorado.

          2.   Respondents are Debtor, Curtiss N. Ayers, and the Chapter 13 l-rustee,
 William C. Miller, Esquire.

          3.   On or about September 10,2018, Debtor, Curtiss Nl. Ayers, leased a 2018

 Ford F150 [V|N...63037]("Vehicle") pursuant to       a 36 month     Motor Vehicle   tr-ease

Agreement. A copy of the Lease further identifying the Vehicler is attached as E:xhibit
 rrAtt.


          4.    Pursuant to the Lease, Ford Credit is the owner and lessor of the \/ehicle.

          5.   The Vehicle may be now, to Ford Credit's knowledge, uninsured or
 improperly insured, not having coverage required by the Lease.

          6.   Ford Credit has incurred legal expenses in protecting its interests; and is

 seeking adequate protection of its interests which Debtor has failed to provide.

          7.   There are 16 regular payments remaining on the Lease which                 is

 contractually due for September 10, 2020, and thereafter. Regularr monthly payments on

the Lease are $635.83 each. The most recent payment was for $700.00 on or about
 October 1,2020.

          8.   The Vehicle is a depreciating asset and unless the matter is immr:diately

 resolved Ford Credit will continue to suffer irreparable harm.

          9.   There is no equity in the Vehicle or the Lease for Debtor or its estiate, nor

 is the same necessary for an effective reorganization.
Case 20-12122-amc     Doc 26     Filed 10/27/20 Entered 10/27/20 13:48:52    Desc Main
                                 Document     Page 2 of 2




        10.    Debtor has assumed the Lease in his Amended C;hapter 13 Plan but has

 failed to provide adequate protection of Ford Credit's interest nor adequate as,surance

 of compliance with the Lease.

        WHEREFORE, CAB East LLClFord Motor Credit Conrpany, LLC prays this
 Honorable Court to enter an Order granting it relief from the automatic stays of Code

 Section 362, with waiver of FRBP 4001(a)(3), and for such other relief as is just and
 equitable.


      0l,oy,.l-c,zo
                                    Respectfu lly submitted,

                                    GERSHMAN LAW OFFICES, PC




                                    Howard Ge
                                    610 York
                                    Jenkintown, PA 19046
                                    (215) 886 1 120
